I cannot concur in the opinion of Mr. Justice Fraser herein. Without the testimony of the appellant not even a semblance of contract is established in reference to a marriage contract between Ressa G. McAulay and Roderick Hugh McAulay and her testimony is inadmissible and in contravention of the statute, section 438 of the Code, to admit this evidence would annul and abrogate this important section. The letters introduced do not establish any binding contract and are vague and uncertain. They are just such letters as may be expected some persons to write when they expect to persuade some women to marry the writer. An examination of McAulay's letter to the plaintiff will show that there was an agreement to marry between the parties already before he made any statement of his intention to provide for her, and these statements of his intention to so provide were not made to secure a contract of marriage, for he says: "I wanted to take you by surprise in all of this, but the pressure was so great on you that I could not * * * let me know at once, so that I can make other arrangements if you decide not to stand to our promise and betrothal to each other."
A reading of the correspondence convinces me that McAulay already had her agreement to marry him and was only stating what his intentions were after the marriage contract was performed and statements made by him as to what he intended to do for his wife was made by him, not in order to induce her to contract marriage with him, for she had *Page 94 
already made the agreement, but was a mere expression of intention on his part to do what he would have done in the natural course of events. It is natural to suppose that the husband would do his duty and make reasonable provision for the support of the wife of his bosom after his decease, but if the woman has any doubt about it she should protect herself by a valid legal contract made before marriage, and if she gives herself in marriage without this, then she takes the consequences. A woman who marries without a marriage contract takes the risk of inheriting whatever her husband gives her. If he dies intestate she gets her share, whatever that may be. If he leaves a will she is bound by that, unless she elects to claim her dower rights and refuses to accept under the will. To hold otherwise would be to prevent a man who marries from disposing of his property as he sees fit. Whatever intention a person has at one time as to the disposition of his property he has the right to change that intention before he carries it out and disposes of it differently, as was said in McKeegan v. O'Neill, 22 S.C. 473. McKeegan, in writing to his nephew in regard to certain negotiations for the sale of certain land, states price, and says: "But you will get all I am worth at my death." The Court says in regard to the intention of McKeegan: "No doubt he intended to do this, and when he wrote this letter this intention was present in his mind — not as a part of the proposed sale of Cloney, but as a long existing intention, altogether disconnected from Cloney, and this remark was thrown in, not as an inducement for Francis to buy, but as a reason why he was willing to take from him 100 less than from any one else." Later the same case says: "The remark of John McKeegan that the plaintiff would get all of his property at his death was not put upon the event of the purchase of Cloney, or as dependent in any way upon the negotiations in reference to Cloney, but was a mere statement of what he, John McKeegan, had intended to do long since, *Page 95 
voluntarily and without regard to any consideration moving him thereto."
But take plaintiff's testimony (which I think inadmissible under sec. 438 of Code, 1912), she cannot rely on letter of July 31, 1911, as she says, when McAulay came to her house in 1911: "All matters relating to our marriage had been broken off, or I had refused his offer of marriage." The defendant introduced in evidence letters written by plaintiff to defendant, dated after July 29, 1911, and plaintiff announced in said letters that she did not intend to marry McAulay, and asked that the matter be dropped and the matter terminated, and by her testimony shows that in September, 1911, when another proposal was made, it was put on another and entirely different ground that each was to own his or her separate estate, and neither was to have any rights in the estate of the other. This proposition was not accepted. The plaintiff's claim must be based not on the letters, but what took place at her home on the night previous to the marriage, and the morning of the marriage, as the previous proposition made in the letters had been refused and could not be made the basis of the contract of marriage. "An offer that had been refused is no longer the basis of a contract between the original parties. No subsequent acceptance of it, unless the offer is renewed, will create any obligation." 7 Enc. of Law 128; Hyde v. Wrench, 3 Beav. 334, 6 E.R.C. 139; Smith v. Taylor, 23 P. 220.
All of the testimony of the plaintiff as to what took place between her and McAulay is incompetent to establish the contract of marriage between them under section 438 of Code, and in addition to this such a contract is not binding under the statute of frauds, unless it is in writing and signed by the party to be charged therewith, and there is no such contract here.
In the case of Davidson v. Graves. Riley's Equity 230, it is held: "In the second place, a parol promise in consideration *Page 96 
of marriage is void; bonds and deeds executed in conformity thereto, after marriage, are merely gratuitous and must, as voluntary securities and conveyances, be postponed to creditors. But a third objection is, to my mind, decisive of the whole case: all proof of a verbal promise before marriage, is inadmissible and cannot be heard. When the statute is pleaded or interposed, as an objection to hearing the proof, as in this case, it must first be decided on, and if the case made, or proposed to be proved is within the statute, the evidence is not heard."
The rule is the same whether the agreement be for the marriage of the contracting parties or that one of them shall marry some other person. "The original contract relied on was upon condition that the plaintiff in error would marry a certain man. That contract is claimed to have been changed by various conversations and dealings between the parties, but whatever the terms of the final agreement, they were the outgrowth of the original contract that the plaintiff should marry the man. Diamond. However varied in terms, the promises all grew out of the agreement. No written evidence was offered by the claimant in proof of that contract. * * * The alleged promise being oral, and given originality in consideration of marriage, was within the statute of frauds and no action could be maintained upon it." Austin
v. Kuehn, 71 N.E. 842.
The appellant contends that by marrying McAulay she fully performed her part of the agreement and the contract of marriage consummated and the statute of frauds had no application. This contention cannot be sustained. Pomeroy on Contracts, under the head of "Specific Performance" (2 ed. 111) says: "When a verbal contract is made in relation to or upon the consideration of marriage, the marriage alone is not a part performance upon which to decree specific execution. This rule, which is firmly established, is based upon the express language of the statute. A promise made *Page 97 
in anticipation of marriage, followed by a marriage, is the exact case contemplated by the statute. It is plain that the marriage adds nothing to the very circumstances described by the statutory provision, which makes the writing essential. In fact, until a marriage takes place, there is no binding agreement independent of a statute. So that the marriage itself is a necessary part of every agreement made upon a consideration of it, which the legislature has said must be in writing." Beach, in his Modern Equity Jurisprudence (section 622), says: "It is well settled that marriage is not an act of part performance which will take a parol contract out of the statute, for the statute expressly provides that a contract in consideration of marriage shall not be binding unless it is in writing."
I think the decree of his Honor should be affirmed and construe it to mean that the appellant has no interest in the property, except by way of dower.
Judgment affirmed.